Case: 12-31281       Document: 00512393281         Page: 1     Date Filed: 10/01/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 1, 2013
                                     No. 12-31281
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LUIS B. CALIXTO, SR.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:11-CR-316-3


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Luis B. Calixto, Sr., pleaded guilty to aiding and abetting the interstate
transportation of a stolen motor vehicle in violation of 18 U.S.C. §§ 2312 and 2
and was sentenced to a within-guidelines sentence of 57 months in prison and
three years of supervised release. He was also ordered to pay restitution in the
amount of $309,933.78.
       Calixto argues that the district court erred when it failed to adequately
explain the chosen sentence. Because Calixto failed to present this argument in

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-31281     Document: 00512393281      Page: 2    Date Filed: 10/01/2013

                                  No. 12-31281

the district court, we review for plain error.              See United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). Under the plain error
standard, Calixto must show a clear or obvious forfeited error that affected his
substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). Even
if Calixto makes the required showing, this court retains the discretion to correct
the error only if it seriously affects the fairness, integrity, or public reputation
of the proceedings. See id.
      “The district court must adequately explain the sentence to allow for
meaningful appellate review and to promote the perception of fair sentencing.”
United States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th Cir. 2009)
(internal quotation marks and citation omitted). The record reflects that the
district court knew about Calixto’s coconspirators’ pleas and sentences, listened
to Calixto’s arguments for a more lenient sentence, but expressed its strong
disagreement with Calixto’s arguments regarding his culpability. The district
court also stated that it had considered the 18 U.S.C. § 3553(a) factors and the
Sentencing Guidelines in choosing Calixto’s within-guidelines sentence of 57
months. The district court’s explanation of the chosen sentence is procedurally
sound. See Rita v. United States, 551 U.S. 338, 358-59 (2007); United States v.
Rodriguez, 523 F.3d 519, 525-26 (5th Cir. 2008).
      Even if the district court’s reasons were not adequately stated at
sentencing, the district court’s statement of reasons specifically identifies the
§ 3553(a) factors relied upon by the district court in selecting Calixto’s sentence.
A district court’s failure to orally advise a defendant of its reasons for imposing
a specific sentence is not reversible plain error when supported by written
reasons. United States v. Gore, 298 F.3d 322, 325-26 (5th Cir. 2002). Moreover,
the district court’s explanation in the statement of reasons “would render
remand a meaningless formality.” See id. at 325.
      AFFIRMED.



                                         2